CONCURRING STATEMENT BY
McEWEN, P.J.E.:
¶ 1 Since the majority opinion reveals a careful analysis and presents a perceptive expression of rationale, I hasten to agree with its conclusion that the order of the trial court must be reversed. I write separately, however, to express, most respectfully, the view that, once remanded, the proceedings in this case should be governed by the decision of the Pennsylvania Supreme Court in Commonwealth v. Lagana, 510 Pa. 477, 509 A.2d 863 (1986), and this Court in Commonwealth v. Iverson, 358 Pa.Super. 1, 516 A.2d 738 (1986).
¶ 2 As recognized by the majority in this case, the Lagaña rule provides:
[I]n those instances where two prosecutions arise out of a single search and/or seizure, a decision by a suppression judge during the first prosecution can, upon the motion of the previous prevailing party, become part of the second prosecution. The party against whom this decision is being offered may offer any new evidence which was previously unavailable. Absent such new evidence the suppression judge in the second prosecution must adopt the findings and conclusions of the first judge, and incorporate them into the record. Thereupon, the party against whom the first decision is offered may have the validity of the decision reviewed on appeal.
Commonwealth v. Lagana, supra, 510 Pa. at 483, 509 A.2d at 866 (citation omitted) (footnote omitted). The rule balances a prevailing party’s interest in being insulated from the possibility of inconsistent results on the same facts, with the opposing party’s interest in not being bound by a prior unappealed interlocutory order.
¶ 3 This Court, in Commonwealth v. Iverson, supra, was faced with a situation where a Delaware state trial court had entered an order denying a motion to suppress, and the Commonwealth sought to have the Pennsylvania trial court give that order collateral estoppel effect in a separate prosecution for separate offenses. The Pennsylvania court granted the Commonwealth’s request, the defendant appealed, and this Court affirmed that decision. Applying the Supreme Court’s decision in Lagaña, this Court held that because the defendant “had been given the opportunity to challenge the suppression issues before the [Pennsylvania] court,” the trial court properly gave collateral estoppel effect to the decision rendered on those questions which were “identical” to the issues decided by the Delaware state trial court. Id., 516 A.2d at 739 & n. 2.
¶ 4 It strikes me that consistency obliges us to comply with the rationale of our decision in Commonwealth v. Iverson, supra. Thus, while joining the decision of the majority to reverse the order of the trial court, I would hold that, upon remand, the trial court must, when it conducts the suppression hearing give collateral estoppel effect to the federal court decision on those questions that are “identical” to the questions sought to be raised by the Commonwealth in this case.
¶ 5 Finally, it bears emphasis that I agree with the majority that the trial court should not have dismissed the charges against the defendant, since even if an order of suppression is entered, the Commonwealth may yet have sufficient evidence to proceed to its prosecution.
¶ 6 Accordingly, I concur in the result.